 

 

 

 

 

 

Exhibit 10.33

 

IDACORP, INC.

2000 LONG-TERM INCENTIVE AND COMPENSATION PLAN

 

Article 1.               Establishment, Purpose and Duration

 

1.1          Establishment of the Plan.  IDACORP, Inc., an Idaho corporation
(hereinafter referred to as the "Company"), hereby establishes an incentive and
compensation plan for officers, key employees and directors, to be known as the
"IDACORP, Inc. 2000 Long-Term Incentive and Compensation Plan" (hereinafter
referred to as the "Plan"), as set forth in this document.  The Plan permits the
grant of nonqualified stock options (NQSO), incentive stock options (ISO), stock
appreciation rights (SAR), restricted stock, restricted stock units, performance
units, performance shares and other awards.

 

The Plan shall become effective when approved by the shareholders at the 2000
Annual Meeting of Shareholders (the "Effective Date") and shall remain in effect
as provided in Section 1.3 herein.

 

1.2          Purpose of the Plan.  The purpose of the Plan is to promote the
success and enhance the value of the Company by linking the personal interests
of Participants to those of Company shareholders and customers.

 

The Plan is further intended to provide flexibility to the Company in its
ability to motivate, attract and retain the services of Participants upon whose
judgment, interest and special effort the successful conduct of its operations
is largely dependent.

 

1.3          Duration of the Plan.  The Plan shall commence on the Effective
Date, as described in Section 1.1 herein, and shall remain in effect, subject to
the right of the Board of Directors to terminate the Plan at any time pursuant
to Article 14 herein, until all Shares subject to it shall have been purchased
or acquired according to the Plan's provisions.

 

Article 2.               Definitions

 

Whenever used in the Plan, the following terms shall have the meanings set forth
below and, when such meaning is intended, the initial letter of the word is
capitalized:

 

2.1          Award means, individually or collectively, a grant under the Plan
of NQSOs, ISOs, SARs, Restricted Stock, Restricted Stock Units, Performance
Units, Performance Shares or any other type of award permitted under Article 10
of the Plan.

 

2.2          Award Agreement means an agreement entered into by each Participant
and the Company, setting forth the terms and provisions applicable to an Award
granted to a Participant under the Plan.

 

2.3          Base Value of an SAR shall have the meaning set forth in Section
7.1 herein.

 

2.4          Board or Board of Directors means the Board of Directors of the
Company.

 

2.5          Change in Control means the earliest of the following to occur:

 

(a) any Person, excluding (i) the Company or any Subsidiary, (ii) a corporation
or other entity owned, directly or indirectly, by the stockholders of the
Company immediately prior to the transaction in substantially the same
proportions as their ownership of stock of the Company, (iii) an employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Subsidiary or (iv) an underwriter temporarily holding securities pursuant to an
offering of such securities ("Change in Control Person") is the beneficial owner
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
20% or more of the combined voting power of the then outstanding voting
securities eligible to vote generally in the

                                                                             

--------------------------------------------------------------------------------

 

election of directors of the Company; provided, however, that no Change in
Control will be deemed to have occurred as a result of a change in ownership
percentage resulting solely from an acquisition of securities by the Company;

 

(b) consummation of a merger, consolidation, reorganization or share exchange,
or sale of all or substantially all of the assets, of the Company or Idaho Power
Company (a "Qualifying Transaction"), unless, immediately following such
Qualifying Transaction, all of the following have occurred: (i) all or
substantially all of the beneficial owners of the Company immediately prior to
such Qualifying Transaction beneficially own in substantially the same
proportions, directly or indirectly, more than 50% of the combined voting power
of the then outstanding voting securities entitled to vote generally in the
election of directors of the corporation or other entity resulting from such
Qualifying Transaction (including, without limitation, a corporation or other
entity which, as a result of such transaction, owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries) (as the case may be, the "Successor Entity"), (ii) no Change in
Control Person is the beneficial owner (as defined in Rule 13d-3 under the 1934
Act), directly or indirectly, of 20% or more of the combined voting power of the
then outstanding voting securities eligible to vote generally in the election of
directors of the Successor Entity and (iii) at least a majority of the members
of the board of directors of the Successor Entity are Incumbent Directors;

 

(c) a complete liquidation or dissolution of the Company or Idaho Power Company;
or

 

(d) within a 24-month period, individuals who were directors of the Board
immediately before such period ("Incumbent Directors") cease to constitute at
least a majority of the directors of the Board; provided, however, that any
director who was not a director of the Board at the beginning of such period
shall be deemed to be an Incumbent Director if the election or nomination for
election of such director was approved by the vote of at least two-thirds of the
directors of the Board then still in office (i) who were in office at the
beginning of the 24-month period or (ii) whose election or nomination for
election was so approved, in each case, unless such individual was elected or
nominated as a result of an actual or threatened election contest or as a result
of an actual or threatened solicitation of proxies or consents by or on behalf
of any Change in Control Person other than the Board.

 

For avoidance of doubt, transactions for the purpose of dividing Idaho Power
Company's assets into separate distribution, transmission or generation entities
or such other entities as the Company or Idaho Power Company may determine shall
not constitute a Change in Control unless so determined by the Board.

 

2.6          Code means the Internal Revenue Code of 1986, as amended from time
to time.

 

2.7          Committee means the committee, as specified in Article 3, appointed
by the Board to administer the Plan with respect to Awards.

 

2.8          Company means IDACORP, Inc., an Idaho corporation, or any successor
thereto as provided in Article 16 herein.

 

2.9          Covered Employee means any Participant who would be considered a
"covered employee" for purposes of Section 162(m) of the Code.

 

2.10        Director means any individual who is a member of the Board of
Directors of the Company.

 

2.11        Disability means the continuous inability of an Employee because of
illness or injury to engage in any occupation or employment for wage or profit
with the Company or any other employer (including self-employment) for which he
is reasonably qualified by education, training or experience.  An Employee will
not be considered disabled during any period unless he is under the regular care
and attendance of a duly qualified physician.

 

2

--------------------------------------------------------------------------------

 

2.12        Dividend Equivalent means, with respect to Shares subject to an
Award, a right to be paid an amount equal to dividends declared on an equal
number of outstanding Shares.

 

2.13        Eligible Person means an individual who is eligible to participate
in the Plan, as set forth in Section 5.1 herein.

 

2.14        Employee means an individual who is paid on the payroll of the
Company or of the Company's Subsidiaries, who is not covered by any collective
bargaining agreement to which the Company or any of its Subsidiaries is a party,
and is classified in the payroll system as a regular full-time, part-time or
temporary employee.  For purposes of the Plan, transfer of employment of a
Participant between the Company and any one of its Subsidiaries (or between
Subsidiaries) shall not be deemed a termination of employment.

 

2.15        Exchange Act means the Securities Exchange Act of 1934, as amended
from time to time, or any successor act thereto.

 

2.16        Exercise Period means the period during which an SAR or Option is
exercisable, as set forth in the related Award Agreement.

 

2.17        Fair Market Value means the fair market value of a Share as
determined in good faith by the Committee or pursuant to a procedure specified
in good faith by the Committee; provided, however, that if the Committee has not
specified otherwise, Fair Market Value shall mean the closing price of a Share
as reported in the consolidated transaction reporting system, or, if there was
no such sale on the relevant date, then on the last previous day on which a sale
was reported.

 

2.18        Freestanding SAR means an SAR that is not a Tandem SAR.

 

2.19        Incentive Stock Option or ISO means an option to purchase Shares,
granted under Article 6 herein, which is designated as an Incentive Stock Option
and satisfies the requirements of Section 422 of the Code.

 

2.20        Nonqualified Stock Option or NQSO means an option to purchase
Shares, granted under Article 6 herein, which is not intended to be an Incentive
Stock Option under Section 422 of the Code.

 

2.21        Option means an Incentive Stock Option or a Nonqualified Stock
Option.

 

2.22        Option Exercise Price means the price at which a Share may be
purchased by a Participant pursuant to an Option, as determined by the Committee
and set forth in the Option Award Agreement.

 

2.23        Participant means an Eligible Person who has outstanding an Award
granted under the Plan.

 

2.24        Performance Goals  means the performance goals established by the
Committee, which shall be based on one or more of the following measures:  sales
or revenues, earnings per share, shareholder return and/or value, funds from
operations, operating income, gross income, net income, cash flow, return on
equity, return on capital, earnings before interest, operating ratios, stock
price, customer satisfaction, accomplishment of mergers, acquisitions,
dispositions or similar extraordinary business transactions, profit returns and
margins, financial return ratios, budget achievement, performance against
budget, and/or market performance.  Performance goals may be measured solely on
a corporate, subsidiary or business unit basis, or a combination thereof.
 Performance goals may reflect absolute entity performance or a relative
comparison of entity performance to the performance of a peer group of entities
or other external measure.

 

2.25        Performance Period means the time period during which Performance
Unit/Performance Share Performance Goals must be met.

 

2.26        Performance Share means an Award described in Article 9 herein.

3

--------------------------------------------------------------------------------

 

2.27        Performance Unit means an Award described in Article 9 herein.

 

2.28        Period of Restriction means the period during which the transfer of
Restricted Stock or Restricted Stock Units is limited in some way, as provided
in Article 8 herein.

 

2.29        Person shall have the meaning ascribed to such term in Section
3(a)(9) of the Exchange Act, as used in Sections 13(d) and 14(d) thereof,
including usage in the definition of a "group" in Section 13(d) thereof.

 

2.30        Plan means the IDACORP, Inc. 2000 Long-Term Incentive and
Compensation Plan, as amended from time to time.

 

2.31        Qualified Restricted Stock means an Award of Restricted Stock
designated as Qualified Restricted Stock by the Committee at the time of grant
and intended to qualify for the exemption from the limitation on deductibility
imposed by Section 162(m) of the Code that is set forth in Section 162(m)(4)(C).

 

2.32        Qualified Restricted Stock Unit means an Award of Restricted Stock
Units designated as Qualified Restricted Stock Units by the Committee at the
time of grant and intended to qualify for the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in Section
162(m)(4)(C).

 

2.33        Restricted Stock means an Award described in Article 8 herein.

 

2.34        Restricted Stock Unit means an Award described in Article 8 herein.

 

2.35        Retirement means a Participant's Separation from Service if (i) the
Participant is age 55 or older at the time of the Separation from Service and
(ii) the Committee determines that the Separation from Service constitutes
Retirement for purposes of the Participant's Award.

 

2.36        Securities Act means the Securities Act of 1933, as amended.

 

2.37        Separation from Service means "separation from service" as that term
is used in Section 409A(a)(2)(A)(i) of the Code.

 

2.38        Shares means the shares of common stock, no par value, of the
Company.

 

2.39        Stock Appreciation Right or SAR means a right, granted alone or in
connection with a related Option, designated as an SAR, to receive a payment on
the day the right is exercised, pursuant to the terms of Article 7 herein. Each
SAR shall be denominated in terms of one Share.

 

2.40        Subsidiary means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50 percent or more of the total combined voting power of all classes
of stock in one of the other corporations in such chain.

 

2.41        Tandem SAR means an SAR that is granted in connection with a related
Option, the exercise of which shall require forfeiture of the right to purchase
a Share under the related Option (and when a Share is purchased under the
Option, the Tandem SAR shall be similarly canceled).

 

Article 3.               Administration

 

3.1          The Committee.  The Plan shall be administered by the Compensation
Committee or such other committee (the "Committee") as the Board of Directors
shall select consisting solely of two or more members of the Board.  The members
of the Committee shall be appointed from time to time by, and shall serve at the
discretion of, the Board of Directors.

4

--------------------------------------------------------------------------------

 

3.2          Authority of the Committee.  The Committee shall have full power
except as limited by law, the Articles of Incorporation or the Bylaws of the
Company, subject to such other restricting limitations or directions as may be
imposed by the Board and subject to the provisions herein, to determine the
Eligible Persons to receive Awards; to determine the size and types of Awards;
to determine the terms and conditions of such Awards; to construe and interpret
the Plan and any agreement or instrument entered into under the Plan; to
establish, amend or waive rules and regulations for the Plan's administration;
and (subject to the provisions of Article 14 herein) to amend the terms and
conditions of any outstanding Award.  Further, the Committee shall make all
other determinations which may be necessary or advisable for the administration
of the Plan.  As permitted by law, the Committee may delegate its authorities as
identified hereunder.

 

3.3          Restrictions on Distribution of Shares and Share Transferability.
 Notwithstanding any other provision of the Plan, the Company shall have no
liability to deliver any Shares or benefits under the Plan unless such delivery
would comply with all applicable laws (including, without limitation, the
Securities Act) and applicable requirements of any securities exchange or
similar entity and unless the Participant's tax obligations have been satisfied
as set forth in Article 15.  The Committee may impose such restrictions on any
Shares acquired pursuant to Awards under the Plan as it may deem advisable,
including, without limitation, restrictions to comply with applicable Federal
securities laws, with the requirements of any stock exchange or market upon
which such Shares are then listed and/or traded and with any blue sky or state
securities laws applicable to such Shares.

 

3.4          Decisions Binding.  All determinations and decisions (including,
without limitation, all interpretations) made by the Committee pursuant to the
provisions of the Plan and all related orders or resolutions of the Board shall
be final, conclusive and binding on all persons, including the Company, its
shareholders, Eligible Persons, Employees, Participants and their estates and
beneficiaries.

 

3.5          Costs.  The Company shall pay all costs of administration of the
Plan.

 

Article 4.               Shares Subject to the Plan

 

4.1          Number of Shares.  Subject to Section 4.2 herein, the maximum
number of Shares available for grant under the Plan shall be 3,100,000.  Shares
underlying lapsed or forfeited Awards, or Awards that are not paid in Shares,
may be reused for other Awards; provided, however, that the following Shares
shall not be added to Shares available for grant under the Plan: (i) Shares that
were subject to a stock-settled Stock Appreciation Right and were not issued
upon the net settlement or net exercise of such Stock Appreciation Right, (ii)
Shares tendered to the Company to pay the exercise price of an Option or (iii)
Shares tendered to or withheld by the Company to pay the withholding taxes with
respect to an Award.  Shares granted pursuant to the Plan may be (i) authorized
but unissued Shares of common stock, (ii) treasury shares or (iii) Shares
purchased on the open market.

 

4.2          Adjustments in Authorized Shares and Awards.  In the event of any
equity restructuring (within the meaning of Financial Accounting Standards No.
123R), such as a stock dividend, stock split, spinoff, rights offering or
recapitalization through a large, nonrecurring cash dividend, the Committee
shall cause an equitable adjustment to be made (i) in the number and kind of
Shares that may be delivered under the Plan, (ii) in the individual limitations
set forth in Section 4.3 and (iii) with respect to outstanding Awards, in the
number and kind of Shares subject to outstanding Awards, the Option Exercise
Price, Base Value or other price of Shares subject to outstanding Awards, any
performance conditions relating to Shares, the market price of Shares, or
per-Share results, and other terms and conditions of outstanding Awards, in the
case of (i), (ii) and (iii) to prevent dilution or enlargement of rights.  In
the event of any other change in corporate capitalization, such as a merger,
consolidation or liquidation, the Committee may, in its sole discretion, cause
an equitable adjustment as described in the foregoing sentence to be made, to
prevent dilution or enlargement of rights.  The number of Shares subject to any
Award shall always be rounded down to a whole number when adjustments are made
pursuant to this Section 4.2.  Adjustments made by the Committee pursuant to
this Section 4.2 shall be final, binding and conclusive.

 

4.3          Individual Limitations.  Subject to Section 4.2 above, (i) the
total number of Shares with respect to which Options or SARs may be granted in
any calendar year to any Covered Employee shall not exceed 250,000 Shares; (ii)
the total number of Qualified Restricted Stock Shares or Qualified Restricted
Stock Units that may be granted in any calendar year to any Covered Employee
shall not exceed 250,000 Shares or Units, as the case may

 

5

--------------------------------------------------------------------------------

 

be; (iii) the total number of Performance Shares or Performance Units that may
be granted in any calendar year to any Covered Employee shall not exceed 250,000
Shares or Units, as the case may be; (iv) the total number of Shares that are
intended to qualify as performance-based compensation under Section 162(m) of
the Code granted pursuant to Article 10 herein in any calendar year to any
Covered Employee shall not exceed 250,000 Shares; (v) the total cash Award that
is intended to qualify as performance-based compensation under Section 162(m) of
the Code that may be paid pursuant to Article 10 herein in any calendar year to
any Covered Employee shall not exceed $500,000; and (vi) the aggregate amount of
Dividend Equivalents that are intended to qualify as performance-based
compensation under Section 162(m) of the Code that a Covered Employee may
receive in any calendar year shall not exceed $1,000,000.

 

4.4          Direct Registration.  Except as provided in Section 8.4 herein,
Shares issued pursuant to the Plan will be recorded in the Participant’s direct
registration account and a direct registration statement will be issued to the
Participant, unless the Participant specifically requests a stock certificate.

 

Article 5.               Eligibility and Participation

 

5.1          Eligibility. Persons eligible to participate in the Plan ("Eligible
Persons") include all officers, key employees and directors of the Company and
its Subsidiaries, as determined by the Committee.

 

5.2          Actual Participation. Subject to the provisions of the Plan, the
Committee may, from time to time, select from all Eligible Persons those to whom
Awards shall be granted.

 

Article 6.               Stock Options

 

6.1          Grant of Options. Subject to the terms and conditions of the Plan,
Options may be granted to an Eligible Person at any time and from time to time,
as shall be determined by the Committee.

 

The Committee shall have complete discretion in determining the number of Shares
subject to Options granted to each Eligible Person (subject to Article 4 herein)
and, consistent with the provisions of the Plan, in determining the terms and
conditions pertaining to such Options.  The Committee may grant ISOs, NQSOs or a
combination thereof.

 

6.2          Option Award Agreement.  Each Option grant shall be evidenced by an
Option Award Agreement that shall specify the Option Exercise Price, the term of
the Option, the number of Shares to which the Option pertains, the Exercise
Period and such other provisions as the Committee shall determine.  The Option
Award Agreement shall also specify whether the Option is intended to be an ISO
or a NQSO.  Rights, if any, to Dividend Equivalents shall be determined by the
Committee.

 

6.3          Option Exercise Price.  Except for Options adjusted or granted
pursuant to Article 4 herein, and replacement Options granted in connection with
a merger, acquisition, reorganization or similar transaction, the Option
Exercise Price of Options granted under the Plan shall be at least equal to the
Fair Market Value of a Share on the date of grant of the Option.  Except as
provided in Articles 4 and 13 herein, the following actions may not be taken
with respect to outstanding Options without prior shareholder approval: (i)
reduction of the Option Exercise Price of outstanding Options, (ii) cancellation
of outstanding Options in exchange for cash, other Awards or Options with a
lower Option Exercise Price at a time when the Option Exercise Price exceeds the
Fair Market Value of a Share and (iii) any other action with respect to
outstanding Options that would constitute a "re-pricing" (determined in
accordance with generally accepted accounting principles, as amended from time
to time and applied in preparing the Company’s financial statements, or other
successor accounting principles similarly applied).

 

6.4          Exercise of and Payment for Options. Options granted under the Plan
shall be exercisable at such times and shall be subject to such restrictions and
conditions as the Committee shall in each instance approve.

 

Options shall be exercised by the delivery of a written notice of exercise to
the Company, setting forth the number of Shares with respect to which the Option
is to be exercised, accompanied by provision for full payment for the Shares.

6

--------------------------------------------------------------------------------

 

The Option Exercise Price shall be payable:  (a) in cash or its equivalent, (b)
by tendering (or attesting to the ownership of) previously acquired Shares
having an aggregate Fair Market Value at the time of exercise equal to the total
Option Exercise Price, (c) by broker-assisted cashless exercise, (d) by such
other methods as the Committee may prescribe or (e) by a combination of (a),
(b), (c) and/or (d).

 

6.5          Termination.  Each Option Award Agreement shall set forth the
extent to which the Participant shall have the right to exercise the Option
following termination of the Participant's employment with or service on the
Board of the Company and its Subsidiaries.  Such provisions shall be determined
in the sole discretion of the Committee (subject to applicable law), need not be
uniform among all Options granted pursuant to the Plan or among Participants and
may reflect distinctions based on the reasons for termination.

 

6.6          Transferability of Options.  Except as otherwise determined by the
Committee, all Options granted to a Participant under the Plan shall be
exercisable during his or her lifetime only by such Participant, and no Option
granted under the Plan may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution.  ISOs are not transferable other than by will or by the laws of
descent and distribution.

 

Article 7.               Stock Appreciation Rights

 

7.1          Grant of SARs. Subject to the terms and conditions of the Plan, an
SAR may be granted to an Eligible Person at any time and from time to time as
shall be determined by the Committee.  The Committee may grant Freestanding
SARs, Tandem SARs or any combination of these forms of SARs.

 

The Committee shall have complete discretion in determining the number of SARs
granted to each Eligible Person (subject to Article 4 herein) and, consistent
with the provisions of the Plan, in determining the terms and conditions
pertaining to such SARs.  Rights, if any, to Dividend Equivalents shall be
determined by the Committee.

 

Except for SARs adjusted or granted pursuant to Article 4 herein, and
replacement SARs granted in connection with a merger, acquisition,
reorganization or similar transaction, the Base Value of a Freestanding SAR
shall equal the Fair Market Value of a Share on the date of grant of the SAR.
The Base Value of Tandem SARs shall equal the Option Exercise Price of the
related Option.

 

Except as provided in Articles 4 and 13 herein, the following actions may not be
taken with respect to outstanding SARs without prior shareholder approval:  (i)
reduction of the Base Value of outstanding SARs, (ii) cancellation of
outstanding SARs in exchange for cash, other Awards or SARs with a lower Base
Value at a time when the Base Value exceeds the Fair Market Value of a Share and
(iii) any other action with respect to outstanding SARs that would constitute a
"re-pricing" (determined in accordance with generally accepted accounting
principles, as amended from time to time and applied in preparing the Company’s
financial statements, or other successor accounting principles similarly
applied).

 

7.2          SAR Award Agreement.  Each SAR grant shall be evidenced by an SAR
Award Agreement that shall specify the number of SARs granted, the Base Value,
the term of the SAR, the Exercise Period and such other provisions as the
Committee shall determine.

 

7.3          Exercise and Payment of SARs.  Tandem SARs may be exercised for all
or part of the Shares subject to the related Option upon the surrender of the
right to exercise the equivalent portion of the related Option.  A Tandem SAR
may be exercised only with respect to the Shares for which its related Option is
then exercisable.

 

Notwithstanding any other provision of the Plan to the contrary, with respect to
a Tandem SAR granted in connection with an ISO: (i) the Tandem SAR will expire
no later than the expiration of the underlying ISO; (ii) the value of the payout
with respect to the Tandem SAR may be for no more than one hundred percent
(100%) of the difference between the Option Exercise Price of the underlying ISO
and the Fair Market Value of the Shares subject to the underlying ISO at the
time the Tandem SAR is exercised; and (iii) the Tandem SAR may be exercised only
when the Fair Market Value of the Shares subject to the ISO exceeds the Option
Exercise Price of the ISO.

 

7

--------------------------------------------------------------------------------

 

Freestanding SARs may be exercised upon whatever terms and conditions the
Committee, in its sole discretion, imposes upon them.

 

A Participant may exercise an SAR at any time during the Exercise Period.  SARs
shall be exercised by the delivery of a written notice of exercise to the
Company, setting forth the number of SARs being exercised.  Upon exercise of an
SAR, a Participant shall be entitled to receive payment from the Company in an
amount equal to the product of:

 

(a)           the excess of (i) the Fair Market Value of a Share on the date of
exercise over (ii) the Base Value multiplied by

 

(b)           the number of Shares with respect to which the SAR is exercised.

 

At the sole discretion of the Committee, the payment to the Participant upon SAR
exercise may be in cash, in Shares of equivalent value or in some combination
thereof.

 

7.4          Termination.  Each SAR Award Agreement shall set forth the extent
to which the Participant shall have the right to exercise the SAR following
termination of the Participant's employment with or service on the Board of the
Company and its Subsidiaries.  Such provisions shall be determined in the sole
discretion of the Committee, need not be uniform among all SARs granted pursuant
to the Plan or among Participants and may reflect distinctions based on the
reasons for termination.

 

7.5          Transferability of SARs.  Except as otherwise determined by the
Committee, all SARs granted to a Participant under the Plan shall be exercisable
during his or her lifetime only by such Participant or his or her legal
representative, and no SAR granted under the Plan may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution.

 

Article 8.               Restricted Stock and Restricted Stock Units

 

8.1          Grant of Restricted Stock and Restricted Stock Units.  Subject to
the terms and conditions of the Plan, Restricted Stock and/or Restricted Stock
Units may be granted to an Eligible Person at any time and from time to time, as
shall be determined by the Committee.

 

The Committee shall have complete discretion in determining the number of shares
of Restricted Stock and/or Restricted Stock Units granted to each Eligible
Person (subject to Article 4 herein) and, consistent with the provisions of the
Plan, in determining the terms and conditions pertaining to such Awards.

 

In addition, the Committee may, prior to or at the time of grant, designate an
Award of Restricted Stock or Restricted Stock Units as Qualified Restricted
Stock or Qualified Restricted Stock Units, as the case may be, in which event it
will condition the grant or vesting, as applicable, of such Qualified Restricted
Stock or Qualified Restricted Stock Units, as the case may be, upon the
attainment of the Performance Goals selected by the Committee.

 

8.2          Restricted Stock/Restricted Stock Unit Award Agreement.  Each grant
of Restricted Stock and/or Restricted Stock Units shall be evidenced by a
Restricted Stock and/or Restricted Stock Unit Award Agreement that shall specify
the number of shares of Restricted Stock and/or Restricted Stock Units granted,
the initial value (if applicable), the Period or Periods of Restriction, and
such other provisions as the Committee shall determine.

 

8.3          Transferability.  Restricted Stock and Restricted Stock Units
granted hereunder may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until the end of the applicable Period of Restriction
established by the Committee.  During the applicable Period of Restriction, all
rights with respect to the Restricted Stock and Restricted Stock Units granted
to a Participant under the Plan shall be available during his or her lifetime
only to such Participant or his or her legal representative.

 

8

--------------------------------------------------------------------------------

 

8.4          Certificates and Account Entries.  Restricted Stock shall be
registered in the name of a Participant and held in the Company's custody until
such time as all restrictions applicable to such Shares have been satisfied.

 

8.5          Removal of Restrictions.  Restricted Stock shall become freely
transferable by the Participant after the last day of the Period of Restriction
applicable thereto.  Once Restricted Stock is released from the restrictions,
the number of Shares with respect to which the restrictions have lapsed will be
recorded in the Participant’s direct registration account and a direct
registration statement will be issued to the Participant, unless the Participant
specifically requests a stock certificate.  Payment of Restricted Stock Units
shall be made after the last day of the Period of Restriction applicable
thereto.  The Committee, in its sole discretion, may pay Restricted Stock Units
in cash or in Shares (or in a combination thereof), which have an aggregate Fair
Market Value equal to the value of the Restricted Stock Units.

 

8.6          Voting Rights.  During the Period of Restriction, Participants may
exercise full voting rights with respect to the Restricted Stock.

 

8.7          Dividends and Other Distributions.  Subject to the Committee's
right to determine otherwise, during the Period of Restriction, Participants
shall receive all regular cash dividends paid with respect to the Restricted
Stock while it is so held, and all other distributions paid with respect to such
Restricted Stock shall be credited to Participants subject to the same
restrictions on transferability and forfeitability as the Restricted Stock with
respect to which they were paid and shall vest or be paid, as the case may be,
to the Participant promptly after the full vesting of the Restricted Stock with
respect to which such distributions were made.

 

Rights, if any, to Dividend Equivalents on Restricted Stock Units shall be
determined by the Committee.

 

8.8          Termination.  Each Restricted Stock/Restricted Stock Unit Award
Agreement shall set forth the extent to which the Participant shall have the
right to receive Restricted Stock and/or a Restricted Stock Unit payment
following termination of the Participant's employment with or service on the
Board of the Company and its Subsidiaries.  Such provisions shall be determined
in the sole discretion of the Committee, need not be uniform among all grants of
Restricted Stock/Restricted Stock Units or among Participants and may reflect
distinctions based on the reasons for termination.

 

Article 9.               Performance Units and Performance Shares

 

9.1          Grant of Performance Units and Performance Shares.  Subject to the
terms and conditions of the Plan, Performance Units and/or Performance Shares
may be granted to an Eligible Person at any time and from time to time, as shall
be determined by the Committee.

 

The Committee shall have complete discretion in determining the number of
Performance Units and/or Performance Shares granted to each Eligible Person
(subject to Article 4 herein) and, consistent with the provisions of the Plan,
in determining the terms and conditions pertaining to such Awards.

 

9.2          Performance Unit/Performance Share Award Agreement.  Each grant of
Performance Units and/or Performance Shares shall be evidenced by a Performance
Unit and/or Performance Share Award Agreement that shall specify the number of
Performance Units and/or Performance Shares granted, the initial value (if
applicable), the Performance Period, the Performance Goals and such other
provisions as the Committee shall determine.  Rights, if any, to Dividend
Equivalents shall be determined by the Committee.

 

9.3          Value of Performance Units/Performance Shares.  Each Performance
Unit shall have an initial value that is established by the Committee at the
time of grant.  In no event shall the value of a Performance Unit intended to
qualify as performance-based compensation under Code Section 162(m) exceed the
value of a Share.  The value of a Performance Share shall be equal to the Fair
Market Value of a Share.  The Committee shall set Performance Goals in its
discretion which, depending on the extent to which they are met, will determine
the number and/or value of Performance Units/Performance Shares that will be
paid out to the Participants.

 

9

--------------------------------------------------------------------------------

 

9.4          Earning of Performance Units/Performance Shares.  After the
applicable Performance Period has ended, the Participant shall be entitled to
receive a payout with respect to the Performance Units/Performance Shares earned
by the Participant over the Performance Period, to be determined as a function
of the extent to which the corresponding Performance Goals have been achieved.

 

9.5          Form and Timing of Payment of Performance Units/Performance Shares.
 Payment of earned Performance Units/Performance Shares shall be made following
the close of the applicable Performance Period.  The Committee, in its sole
discretion, may pay earned Performance Units/Shares in cash or in Shares (or in
a combination thereof), which have an aggregate Fair Market Value equal to the
value of the earned Performance Units/Shares at the close of the applicable
Performance Period.  Such Shares may be granted subject to any restrictions
deemed appropriate by the Committee.

 

9.6          Termination.  Each Performance Unit/Performance Share Award
Agreement shall set forth the extent to which the Participant shall have the
right to receive a Performance Unit/Performance Share payment following
termination of the Participant's employment with or service on the Board of the
Company and its Subsidiaries during a Performance Period.  Such provisions shall
be determined in the sole discretion of the Committee, need not be uniform among
all grants of Performance Units/Performance Shares or among Participants and may
reflect distinctions based on reasons for termination.

 

9.7          Transferability.  Except as otherwise determined by the Committee,
a Participant's rights with respect to Performance Units/Performance Shares
granted under the Plan shall be available during the Participant's lifetime only
to such Participant or the Participant's legal representative and Performance
Units/Performance Shares may not be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution.

 

Article 10.            Other Awards

 

The Committee shall have the right to grant other Awards which may include,
without limitation, the grant of Shares based on attainment of Performance Goals
established by the Committee, the payment of Shares in lieu of cash or cash
based on attainment of Performance Goals established by the Committee, and the
payment of Shares in lieu of cash under other Company incentive or bonus
programs.  Payment under or settlement of any such Awards shall be made in such
manner and at such times as the Committee may determine.

 

Article 11.            Deferrals

 

The Committee may permit a Participant to defer the Participant's receipt of the
payment of cash or the delivery of Shares that would otherwise be due to such
Participant under the Plan.  If any such deferral election is permitted, the
Committee shall, in its sole discretion, establish rules and procedures for such
payment deferrals.

 

Article 12.            Rights of Participants

 

12.1        Termination.  Nothing in the Plan shall interfere with or limit in
any way the right of the Company or any Subsidiary to terminate any
Participant's employment or other relationship with the Company or any
Subsidiary at any time, for any reason or no reason in the Company's or the
Subsidiary's sole discretion, nor confer upon any Participant any right to
continue in the employ of, or otherwise in any relationship with, the Company or
any Subsidiary.

 

12.2        Participation.  No Eligible Person shall have the right to be
selected to receive an Award under the Plan, or, having been so selected, to be
selected to receive a future Award.

 

12.3        Limitation of Implied Rights.  Neither a Participant nor any other
Person shall, by reason of the Plan, acquire any right in or title to any
assets, funds or property of the Company or any Subsidiary whatsoever,
including, without limitation, any specific funds, assets or other property
which the Company or any Subsidiary, in their sole discretion, may set aside in
anticipation of a liability under the Plan.  A Participant shall have only a
contractual right to the Shares or amounts, if any, payable under the Plan,
unsecured by any assets of the Company

10

--------------------------------------------------------------------------------

 

or any Subsidiary.  Nothing contained in the Plan shall constitute a guarantee
that the assets of such companies shall be sufficient to pay any benefits to any
Person.

 

Except as otherwise provided in the Plan, no Award under the Plan shall confer
upon the holder thereof any right as a shareholder of the Company prior to the
date on which the individual fulfills all conditions for receipt of such rights.

 

Article 13.            Change in Control

 

The terms of this Article 13 shall immediately become operative, without further
action or consent by any Person, upon a Change in Control, and once operative
shall supersede and take control over any other provisions of this Plan.

 

Upon a Change in Control

 

(a)    Any and all Options and SARs granted hereunder shall become immediately
vested and exercisable;

 

(b)    Any restriction periods and restrictions imposed on Restricted Stock,
Restricted Stock Units, Qualified Restricted Stock or Qualified Restricted Stock
Units shall be deemed to have expired; any Performance Goals shall be deemed to
have been met at the target level; such Restricted Stock and Qualified
Restricted Stock shall become immediately vested in full, and such Restricted
Stock Units and Qualified Restricted Stock Units shall be paid out in cash on
the date of the Change in Control or as soon as practicable (but not more than
60 days) following the date of the Change in Control;

 

(c)    The target payout opportunity attainable under all outstanding Awards of
Performance Units and Performance Shares and any Awards granted pursuant to
Article 10 shall be deemed to have been fully earned for the entire Performance
Period(s) as of the effective date of the Change in Control.  All such Awards
shall become immediately vested.  All Performance Shares and other Awards
granted pursuant to Article 10 denominated in Shares shall be paid out in
Shares, and all Performance Units and other Awards granted pursuant to Article
10 shall be paid out in cash, in each case, on the date of the Change in Control
or as soon as practicable (but not more than 60 days) following the date of the
Change in Control; and

 

(d)   All credited but not yet paid cash dividends and Dividend Equivalents
attributable to the portion of any Award that vests, is earned and/or is paid,
as the case may be, pursuant to this Article 13 shall be paid in cash on the
date of the Change in Control or as soon as practicable (but not more than 60
days) following the date of the Change in Control.

 

Notwithstanding anything contained herein or in any Award Agreement to the
contrary, no payment or distribution under the Plan or pursuant to an Award that
(1) is determined by the Company to be deferred compensation subject to Code
Section 409A and (2) would be distributed because of a Change in Control shall
be so distributed because of the Change in Control pursuant to this Article 13
unless the distribution qualifies under Code Section 409A(a)(2)(A)(v) as a
distribution upon a change in ownership or effective control or a change in the
ownership of a substantial portion of assets or otherwise qualifies as a
permissible distribution under Code Section 409A.  To the extent an amount would
have been distributed pursuant to an Award because of a Change in Control
pursuant to this Article 13, but the distribution is prohibited by the prior
sentence, the following shall occur:  (i) the Award shall nevertheless vest or
be deemed earned, as the case may be, pursuant to Sections (a), (b), (c) and/or
(d) of this Article 13 as of the date of the Change in Control (except to the
extent it would violate Code Section 409A), but distribution of such vested or
earned amounts shall not occur until the event or date distribution would have
occurred absent the Change in Control and (ii) no further dividends or Dividend
Equivalents shall be credited with respect to the Award after the date of the
Change in Control.

 

In the event of a Change in Control, the Board or the board of directors of any
surviving entity or acquiring entity may provide or require that the surviving
or acquiring entity shall:  (1) assume or continue all or any part of the

11

--------------------------------------------------------------------------------

 

Options and SARs outstanding under the Plan or (2) substitute substantially
equivalent Options and SARs (including an award to acquire substantially the
same consideration paid to the shareholders in the transaction by which the
Change in Control occurs) for those outstanding under the Plan.  In the event
any surviving entity or acquiring entity refuses to assume or continue such
Awards or to substitute similar awards for those outstanding under the Plan,
then with respect to Awards held by Participants whose continuous service has
not terminated, the Board in its sole discretion and without liability to any
person may:  (1) provide for the payment of a cash amount in exchange for the
cancellation of an Option or SAR equal to the product of (x) the excess, if any,
of the Fair Market Value per Share at such time over the Option Exercise Price
or Base Value, as the case may be, if any, times (y) the total number of Shares
then subject to such Award; (2) continue the Awards; or (3) notify Participants
holding an Option or SAR that they must exercise or redeem any portion of such
Award (including, at the discretion of the Board, any unvested portion of such
Award) at or prior to the closing of the transaction by which the Change in
Control occurs and that the Awards shall terminate if not so exercised or
redeemed at or prior to the closing of the transaction by which the Change in
Control occurs.  The Board shall not be obligated to treat all Awards, even
those that are of the same type, in the same manner.

 

Article 14.            Amendment, Modification and Termination

 

14.1        Amendment, Modification and Termination.  The Board may, at any time
and from time to time, alter, amend, suspend or terminate the Plan in whole or
in part.

 

14.2        Awards Previously Granted.  No termination, amendment or
modification of the Plan shall adversely affect in any material way any Award
previously granted under the Plan without the written consent of the Participant
holding such Award, unless such termination, modification or amendment is
required by applicable law and except as otherwise provided herein.

 

Article 15.            Withholding

 

15.1        Tax Withholding.  The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, an amount
(including any Shares withheld as provided below) sufficient to satisfy Federal,
state and local taxes (including the Participant's FICA obligation) required by
law to be withheld with respect to an Award made under the Plan.

 

15.2        Share Withholding.  With respect to tax withholding required upon
the exercise of Options or SARs, upon the lapse of restrictions on Restricted
Stock, or upon any other taxable event arising out of or as a result of Awards
granted hereunder, subject to such restrictions as the Committee may prescribe,
Participants may elect to satisfy the withholding requirement, in whole or in
part, by tendering Shares held by the Participant or by having the Company
withhold Shares having a Fair Market Value equal to the minimum statutory tax
withholding requirements.  All elections shall be irrevocable, made in writing
and signed by the Participant.

 

Article 16.            Successors

 

All obligations of the Company under the Plan, with respect to Awards granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise of all or substantially all of the business
and/or assets of the Company.

 

Article 17.            Legal Construction

 

17.1        Gender and Number.  Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine, the plural shall
include the singular and the singular shall include the plural.

 

17.2        Severability.  In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

 

12

--------------------------------------------------------------------------------

 

17.3        Requirements of Law.  The granting of Awards and the issuance of
Shares under the Plan shall be subject to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

17.4        Governing Law.  To the extent not preempted by Federal law, the
Plan, and all agreements hereunder, shall be construed in accordance with, and
governed by, the laws of the State of Idaho without regard to any conflicts of
law or choice of law rule or principle that might otherwise reference
construction or interpretation of the Plan or any agreements hereunder to the
substantive law of another jurisdiction.

 

17.5        Section 409A.  No amendment to the Plan made pursuant to the
amendments approved by the Board on March 17, 2005, July 20, 2006 or November
20, 2008 shall be applicable to an Award that is not subject to Section 409A of
the Code to the extent such amendment would cause the Award to become subject to
Section 409A of the Code.  To the extent applicable to an Award that provides
for the payment of deferred compensation subject to Section 409A of the Code, it
is intended that the Plan will comply with Section 409A of the Code and any
regulations and guidance issued thereunder, and the Plan shall be interpreted
accordingly.  To the extent an Award is subject to Section 409A of the Code and
payment of deferred compensation pursuant to the Award is to be made because of
the Participant's termination of employment or termination of service as a
Director, notwithstanding anything to the contrary contained in the Plan, the
Participant's Award Agreement or any other plan or agreement that governs
payment of the Award, the Participant's employment or service as a Director
shall not be deemed to have terminated unless and until the Participant has
experienced a Separation from Service.  Notwithstanding anything contained
herein or in any Award Agreement to the contrary, if it is determined that any
amounts to be provided upon a Separation from Service constitute deferred
compensation for purposes of Section 409A of the Code and the Participant is a
"specified employee," as determined under the Company’s policy for determining
specified employees, on the date on which the Separation from Service occurs, no
such amounts shall be provided before the date that is six months following the
Participant’s Separation from Service unless the Participant dies during such
six-month period, in which case payment may be made as soon as practicable (but
not more than 60 days) after the Participant’s death.  If the Participant's
Award Agreement (or any other plan or agreement that governs payment of the
Award) provides for payment to occur as soon as practicable after an event, date
or time period, and payment of the Award is to be made pursuant to that
provision, in no event will the payment be made more than 60 days after such
event, date or time period.

 

Adopted by the Board January 20, 2000 Approved by

the Shareholders May 11, 2000 Amended by the

Board January 18, 2001

Approved by the Shareholders May 17, 2001

Amended by the Board March 17, 2005

Approved by the Shareholders May 19, 2005

Amended by the Board July 20, 2006

Amended by the Board September 20, 2007

Amended by the Board November 20, 2008

Amended by the Board November 18, 2010

13

--------------------------------------------------------------------------------

 

 